Hill, C. J.
In a note given for the purchase-money of two mules the following guaranty was inserted: “It is expressly understood that after said delivery the said Coleman & Flanders do not warrant the health, soundness, or life of said mules, but only the title thereto, and in case of death thereof or loss in any way^ I agree to sustain the loss and to pay said note." In a suit on this note a plea alleging in effect that at the time of the sale and when the mules were delivered they were afflicted with an incurable disease, the character of which was not known to the defendant but was known to plaintiff, and from which 'disease the mules in question died in a few days after the sale, set forth a good defense, and was not in conflict with the well-established rule that parol testimony can not be received to vary the terms of a written contract. Pryor v. Ludden, 134 Ga. 288 (67 S. E. 654). The above guaranty protected the guarantor from any unsoundness or disease and death which might arise or occur after the sale was made and after delivery of the mules to the purchaser. It is not broad enough to protect the guarantor from any latent disease or unsoundness which existed prior to and at the time of the sale and the existence of which was known to the seller and unknown to the purchaser.

Judgment reversed.